Exhibit 10. 2

 

Exhibit I

 

United States Reseller Agreement

 

Between

 

Sycamore Networks, Inc.

 

And

 

Sprint Communications Company, L.P.

 

Government Systems Division

 

Global Information Grid

Bandwidth Expansion (GIG BE)

 

Hardware And Software

Technical Package

 

Sprint-Sycamore Proprietary Information          



--------------------------------------------------------------------------------

This Exhibit I, effective February 25, 2004 is made between Sprint
Communications Company, L.P., Government Systems Division (hereinafter known as
“Sprint” or “Prime Contractor), a Delaware limited partnership with principal
offices in Herndon, Virginia, and Sycamore Networks, Inc. (“Sycamore or
“Supplier”), a Delaware Corporation, with principal offices in Chelmsford, MA
and is attached to and incorporated under the to the United States Reseller
Agreement between Sycamore Networks, Inc. and Sprint Communications Company,
L.P. Government Systems Division effective January 6, 2004 the (“Reseller
Agreement”). The effort to be performed by Sycamore under this Exhibit will be
part of Sprint’s Subcontract Agreement with Science Applications International
Corporation’s (“SAIC”) Prime Contract # DCA200-02-D-5001 (“Prime Contract”) that
has been issued by Defense Information Systems Agency (“Customer”). The Work,
defined in Attachment II (Statement of Work and Schedule) will be performed on a
Indefinite Delivery/Indefinite Quantity basis, with task orders awarded using
one of three Exhibit types: Firm Fixed Price, Time & Materials, and Fixed
Price/Level of Effort, in accordance with Schedule A (Specific Terms and
Conditions) and any referenced document in section 22.0 of this Exhibit.

 

SCHEDULE - A - SPECIFIC TERMS AND CONDITIONS

 

1.0 Definitions

 

The terms defined below have the meanings ascribed to them herein and include
the plural as well as the singular.

 

Sprint shall mean Buyer.

 

Exhibit shall mean this Schedule A and all exhibits and attachments hereto.

 

Backwards Compatibility means the referenced prior Software Feature Enhancement
revision level(s) of the applicable Equipment/Hardware remain fully functional
after the integration with the respective [*] succeeding Software Feature
Enhancement revision levels and that after such integration the prior Software
Feature Enhancement revision level(s) do not lose any functionality and the new
revision level(s) interoperates with all functionalities of the prior [*]
Software Feature Enhancement revision levels.

 

EFI&T Services means engineering, furnishing, installation, and testing
services.

 

Equipment Feature Enhancement means (i) feature enhancements that materially
improve functionality or performance of Equipment/Hardware and that Supplier
markets as separate commercially available product or (ii) custom developed
features for Customer or another customer of Supplier.

 

Equipment/Hardware means Supplier network Equipment/Hardware including but not
limited to data processing and similar Equipment/Hardware, and also includes
options, accessories and attachments for more basic Equipment/Hardware.
Equipment/Hardware includes as a component thereof any Media fixedly embedded
therein in that it is not normally replaced except for maintenance and repair.
Equipment/Hardware may include in its meaning, depending upon context, a system
or systems consisting of tangible Equipment/Hardware and intangible Software.

 

Equipment Modifications means any patch, fix, alteration, improvement,
correction, revision, release, new version or any other change to the Equipment
that is required to address a field-affecting change, except for Equipment
Feature Enhancements.

 

Sprint-Sycamore Proprietary Information    2     



--------------------------------------------------------------------------------

Hourly Services means those services set out in Attachment I for which Sycamore
will invoice and Sprint will pay on a fixed price, hourly basis.

 

Maintenance Services has the meaning specified in Section 8.1 hereof.

 

Media or Medium means any document, print, tape, disc, tool, semiconductor chip
or other tangible information-conveying item.

 

Order means Sprint’s form of purchase order used for the purpose of ordering
Equipment/Hardware, Software and/or Services.

 

Services means individually and collectively, any of the services set forth
under this Exhibit that Sprint may obtain from Sycamore including but not
limited to maintenance, engineering, installation, training, data management,
program management, project management, commissioning, testing, Maintenance
Services, EFTI&T Services, Hourly Services, technical assistance service with
respect to products and installation, and consulting.

 

Software means intangible information constituting one or more computer or
apparatus programs and the informational content of such programs, together with
any documentation supplied in conjunction with and supplementing such programs,
the foregoing being provided to Sprint by way of electronic transmission or by
being fixed in Media furnished to Sprint.

 

Software Feature Enhancement means (i) feature enhancements that materially
improve functionality or performance of Software and that Sycamore markets as a
separate commercially available product or (ii) custom-developed features for
Customer or another customer of Sycamore. A Software Feature Enhancement in
Sycamore’s revision level numbering convention is denominated by the second
character of its numbering system. For example, in the Revision Level 6.2.1, the
“Software Feature Enhancement” number is “2”.

 

Software Upgrade means any commercially available upgrade, enhancement,
modification, patch, fix, alteration, improvement, correction, revision,
release, new version or any other change to the Software or Documentation,
except for Software Feature Enhancements. A Software Upgrade in Sycamore’s
Revision Level numbering convention is denominated by the third character of its
numbering system. For example, in the Revision Level 6.2.1, the “Software
Upgrade” number is “1”.

 

Software Source Material means information consisting of all intangible source
programs, technical documentation and other information required for
maintenance, modification or correction of the most current version of the
Software supplied to Sprint.

 

Specifications means the SOW, as set forth in Attachment (II) hereto, or if not
so set forth, shall mean Sycamore’s current applicable published specifications
and user documentation for the deliverable as of the date of the Exhibit and any
additional specifications furnished by Sprint and accepted by Sycamore.

 

Use means use by any individual having authorized access to the computer on
which the Software is operated.

 

Work means (1) the provision of maintenance or other Services under this Exhibit
and (2) the subject matter of Services called for by any Order or
specifications.

 

Sprint-Sycamore Proprietary Information    3     



--------------------------------------------------------------------------------

2.0 Indefinite Quantity

 

(a) The term of this Exhibit shall commence upon the date of issuance of the
initial Order (“the Effective Date”) and shall terminate on [*] unless Sprint
exercises its option to extend the period of performance or otherwise change
this Exhibit in accordance with paragraph 5.0. These dates are set to coincide
with the current period of performance under SAIC’s Prime Contract.

 

(b) The quantities, if any, of Equipment/Hardware, Software, hours or Services
specified in Attachment (I) are estimates only and are not purchased under this
Exhibit. All prices and rates shall be fixed for the term of this Exhibit except
for EFI&T services pricing which will be negotiated and mutually agreed to by
the parties on a node-by-node basis. Prices for Services ordered pursuant to the
terms of this Exhibit shall apply only to work to be performed in the 48
contiguous states and the District of Columbia unless mutually agreed to in
writing.

 

(c) Delivery or performance shall be made only as authorized by Orders issued in
accordance with clause 5.1--- PURCHASE ORDERS --- below. Sycamore shall furnish
to Sprint, when ordered, the Equipment/Hardware, Software, hours or Services
specified in Attachment (II). Except for Services, there are no minimum or
maximum amounts.

 

(d) There is no limit on the number of orders that may be issued under this
Exhibit. Sprint may issue orders requiring delivery to multiple destinations or
performance at multiple locations in accordance with Section 6.2.

 

(e) Any order issued but not completed during the effective period of this
Exhibit shall be completed by Sycamore within the time specified under the
associated Order. The Exhibit shall govern Sycamore’s and Sprint’s rights and
obligations with respect to the associated Order to the same extent as if the
Order were completed during the Exhibit’s effective term; provided, that
Sycamore shall not be required to make any deliveries under this Exhibit or
associated Orders issued after [*], unless option years are exercised by Sprint.

 

(f) Exclusivity of supply is neither implied nor intended and Sprint is free to
purchase the same or similar services from sources other than Sycamore.

 

(g) Sprint may substitute new technology services or current services of other
suppliers that offer price/performance benefits in place of those Services
included in Attachment (I).

 

2.1 Labor Rates

 

Sycamore’s hourly labor rates for Hourly Services that will be effective through
the period of performance under this Exhibit are set out in Attachment (I) [*].

 

These hourly rates for Hourly Services shall remain fixed for the period of
performance under this Exhibit.

 

2.2 Inspection and Acceptance

 

Sprint will inspect, [*] business days of delivery. Such acceptance [*]. Except
for those circumstances specified in [*].

 

Sprint-Sycamore Proprietary Information    4     



--------------------------------------------------------------------------------

2.2.1 Equipment/Hardware/Software

 

(a) Definition. “Supplies” as used in this clause, includes but is not limited
to raw materials, components, intermediate assemblies, end products, and lots of
supplies. As used in this Exhibit, “acceptance” shall occur in accordance with
Section 2.2 above.

 

(b) Sycamore shall provide and maintain an inspection system acceptable to
Sprint covering supplies under this Exhibit and shall tender to Sprint for
acceptance only supplies that have been inspected in accordance with the
inspection system and have been found by Sycamore to be in conformity with the
Exhibit requirements. As part of the system, Sycamore shall prepare records
evidencing all inspections made under the system and the outcome under this
Exhibit. These records shall be kept complete and made available to Sprint
during Exhibit performance and until 3 years after final payment under this
Exhibit or any Order. Sprint may perform reviews and evaluations as reasonably
necessary to ascertain compliance with this paragraph. These reviews and
evaluations shall be conducted in a manner that will not unduly delay any of the
Exhibit Work. The right of review, whether exercised or not, does not relieve
Sycamore of its obligations under the Exhibit and/or as agreed to by the
parties.

 

(c) Sprint has the right to inspect and test all supplies called for under the
Exhibit, to the extent practicable, at all reasonable places and times,
including the period of manufacture, and in any event before acceptance. Sprint
shall perform inspections and tests in a manner that will not unduly delay the
Work. Sprint assumes no obligation to perform any inspection and/or test for the
benefit of Sycamore unless specifically set forth elsewhere under this Exhibit
and/or as agreed to by the parties.

 

(d) If Sprint performs inspection or test on the premises of Sycamore or a
lower-tier subcontractor, Sycamore shall furnish, and shall require the
lower-tier subcontractor to furnish, at no increase in the Exhibit price, all
reasonable facilities and assistance for the safe and convenient performance of
these duties. Except as otherwise provided under the Exhibit, Sprint shall bear
the expense of Sprint inspections or tests made at other than Sycamore’s or the
lower-tier subcontractor’s premises; provided, that in case of rejection, Sprint
shall not be liable for any reduction in the value of inspection or test
samples.

 

(e) (1) When supplies are [*] at the time specified by Sycamore for [*] Sprint
may [*]. (2) Sprint may [*].

 

(f) [*] of items which are not in accordance with the instructions and terms and
conditions under this Exhibit, [*] or Sycamore’s express warranty. [*] in
accordance with Section 2.2 above [*] including any packaging, handling, and
transportation charges both ways. [*] shall be made unless specified by Sprint
in writing to Sycamore.

 

(g) [*] shall remove supplies [*]. However, [*] may [*] in place, promptly after
notice, [*]. Sycamore shall not [*] without disclosing the [*], and, when
required, shall disclose the [*] taken.

 

(h) If Sycamore [*], Sprint may either; [*] Unless Sycamore [*] Sprint may
require their [*] Failure for the parties to agree to a [*] shall be a dispute
under the Exhibit. If this Exhibit provides for the performance of Sprint
quality assurance at source, and if requested by Sprint, Sycamore shall furnish
advance notification of the time (1) when Sycamore inspection or tests will be
performed in accordance with the terms and conditions under the Exhibit; and (2)
when the supplies will be ready for Sprint inspection.

 

Sprint-Sycamore Proprietary Information    5     



--------------------------------------------------------------------------------

(i) Sprint’s request shall specify the period and method of the advance
notification and the Sprint representative to whom it shall be furnished.
Requests shall not require more than [*] of advance notification if the Sprint
representative is in residence in Sycamore’s plant, nor more than [*] in other
instances.

 

(j) Inspections and tests [*].

 

(k) Acceptance shall be [*].

 

(l) [*], in addition to any other rights and remedies provided by law, or under
other provisions of this Exhibit, shall have the right to require [*] and in
accordance with a reasonable delivery schedule as may be agreed upon between
Sycamore and Sprint; provided, that [*] such delivery schedule, or (ii) within a
reasonable time after [*] When supplies are [*],[*] shall bear the
transportation cost from the original point of delivery to Sycamore’s plant and
return to the original point when that point is not Sycamore’s plant. If [*] to
perform or act as required in (1) or (2) above and [*] within a period of [*]
days (or such longer period as [*] Sprint shall have the right under this
Exhibit or otherwise [*]

 

2.3 Services

 

If any of the Services do not conform with Exhibit requirements, [*] to perform
the Services [*]. When the defects in services cannot be corrected by
re-performance, [*] that future performance conforms to Exhibit requirements;
and (2) [*] of the particular services performed.

 

If Sycamore [*] in conformity with Exhibit requirements, [*]; (1) by subcontract
or otherwise, perform the services and [*] that is directly related to the
performance of such service; or (2) [*] under the Exhibit for default.

 

2.4 Invoices

 

2.4.1a - Material Invoices

 

Invoices shall be prepared in duplicate in accordance with the requirements of
the Reseller Agreement.

 

2.4.1b – Labor Invoices

 

Invoices shall be prepared in duplicate and contain the following information;
Order number, subproject number (if applicable), labor categories, hourly rates,
labor hours, extended totals by category, material and other direct costs detail
shall be separated from labor costs. Invoices must be submitted within thirty
(30) calendar days after the close of each billing period.

 

Invoices will be mailed to the address identified in the Reseller Agreement.

 

[*]. The following statement will be executed for all invoices whose billing
rates are based on Hourly Services [*], “I have reviewed the [*] whose labor
costs are being invoiced hereunder and hereby [*].”

 

Sprint-Sycamore Proprietary Information    6     



--------------------------------------------------------------------------------

2.4.4 Payment

 

(a) Sprint shall pay Sycamore in accordance with the terms of the Reseller
Agreement, except that Sprint may make any adjustments in Sycamore’s invoices
due to shortages, late delivery, rejections, or other failure to comply with the
requirements under this Exhibit before payment provided Sprint has fully
disclosed to Sycamore prior to any adjustment the nature and rationale for such
adjustment.

 

(b) Hourly rate. The amounts shall be computed by multiplying the appropriate
hourly rates in Section 2.1 by the number of direct labor hours performed.
Invoices may be submitted once each month to Sprint. Sycamore shall substantiate
invoices by individual daily job time cards. Sprint shall review, and accept or
reject Sycamore’s invoices within [*] business days of receipt and shall pay the
invoice within [*] days after receipt by Sprint. Overtime rates are not
authorized unless negotiated and approved by Sprint in writing.

 

(c) Travel and Expenses in accordance with Joint Travel Regulation will be
reimbursed on an actual-cost basis in accordance with consistently applied
Generally Accepted Accounting Principles.

 

(d) Total cost. It is estimated that the total cost to Sprint for the
performance of Hourly Services under any Order shall not exceed the ceiling
price included in that Order. Sycamore agrees [*] the Hourly Services Work
within the ceiling price of the applicable Order. If at any time Sycamore has
reason to believe that the total price to Sprint for the Hourly Services
included in any Order will be substantially greater or less than the ceiling
price, Sycamore shall notify Sprint and provide a revised estimate for
performing the Work authorized by that Order

 

2.5 Audit

 

With respect to Hourly Services and travel and related expenses, at any time
before final payment Sprint may request and perform an audit of the invoices and
substantiating material. Each payment previously made shall be subject to
reduction to the extent of amounts [*] not to have been properly payable in
accordance with the payment terms under this Exhibit. Audit may include
individual daily job time cards, expense reports, or other documentation to
substantiate supporting invoiced amounts.

 

3.0 Warranty

 

Sycamore represents and warrants (1) that [*] for the goods and/or services
purchased pursuant hereto shall be [*] of such goods or services; (2) that all
goods and services delivered pursuant hereto [*], unless otherwise specified,
[*]; (3) that the goods covered by this Exhibit are [*], if so intended and will
be provided in accordance with Sycamore’s [*] described herein. All
representations and warranties of Sycamore together with its Equipment/Hardware,
Software and Service warranties and guarantees, if any, shall [*]. All
warranties [*] delivery, inspection, acceptance, or payment by Sprint.

 

3.0.1 Equipment/Hardware Warranty

 

Sycamore warrants that all Equipment/Hardware purchased by Sprint under this
Exhibit shall be free from defects in material and workmanship and materially
conform to Sycamore’s then-current published Specifications (at time of
shipment) for the most current release of such Equipment/Hardware for a period
of [*] from the date of shipment by Sycamore. During the warranty period, as
Sprint’s sole and exclusive remedy, Sycamore will, at its option and expense,
repair, modify or replace the Equipment/Hardware, part or component after the
defective product

 

Sprint-Sycamore Proprietary Information    7     



--------------------------------------------------------------------------------

has been returned to Sycamore. To obtain warranty service, Sprint must return
the Equipment/Hardware, part or component to Sycamore’s factory after receiving
a Return Materials Authorization Number. During warranty, Sycamore at its option
will ship repaired or replacement FRUs to Sprint on an advance replacement
basis; all eligible Advance Exchange Return Material Authorization (RMA)
requests for replacement products received before 3:00 p.m. Eastern Time
(Monday-Friday on a Sycamore business day) will be shipped at Sycamore’s expense
the same day to the designated location; all eligible Advance Exchange Return
Material Authorization (RMA) requests made after 3:00 p.m. Eastern Time
(Monday-Friday on a Sycamore business day) will be shipped at Sprint’s expense
the following Sycamore business day to the designated location. The warranty on
repaired, modified, or replaced Equipment/Hardware shall be (i) the remainder of
the original warranty period or (ii) [*], whichever is longer. This
Equipment/Hardware warranty does not, however, apply to any product which (i)
has been altered, except as authorized in writing by Sycamore, (ii) has not been
installed, operated, repaired or maintained in accordance with any Sycamore
installation, handling, maintenance or operating instructions, (iii) has been
subjected to unusual physical or electrical stress, misuse, negligence, or
accident or (iv) is being used with products with which it was not designed to
operate. Sprint’s sole and exclusive remedy shall be limited to the express
remedies set forth in the warranty.

 

3.0.2 Software Warranty

 

Sycamore warrants that with normal use and service each Software or firmware
product shall materially conform to Sycamore’s then-current published
Specifications (at time of shipment) for the most current release of such
Software or firmware product for a period of [*] from the date of shipment by
Sycamore. During the warranty period, as Sprint’s sole and exclusive remedy,
Sycamore will either (i) use commercially reasonable efforts to provide, on a
non-priority basis, correction or workaround of the problem by means of
telephone support, including patches, corrective software releases or other
means reasonably determined by Sycamore to correct a Software product’s failure
to conform to the warranty, provided that Sprint has notified Sycamore in
writing of the nature of the non-conformity; or (ii) replace the Software
product with a software product meeting Sycamore’s then-current published
Specifications. This warranty shall not apply if any Software or firmware
product has been (i) modified or altered by anyone other than Sycamore, (ii)
abused or misapplied, (iii) used in combination with hardware or software other
than Sycamore manufactured products for which it was designed; or (iv) the
alleged defect is due to causes not within Sycamore’s reasonable control. The
warranty period for the replaced product shall be [*] from the date of shipment
of the replaced product or the remainder of the Warranty Period of the original
unit, whichever is greater. Sprint’s sole and exclusive remedy shall be limited
to the express remedies set forth in the warranty. In no event does Sycamore
warrant that the use of Software or firmware products will be error free or
uninterrupted, or that all program errors will be corrected; Sycamore does not
warrant compatibility of software with software or hardware of any kind or
source.

 

Standard Software Warranty includes:

 

  • [*] including applicable documentation, are available either electronically
(www.sycamorenet.com) or on physical media (CD, etc.) during the software
maintenance period.

 

  • [*] as it becomes available for general release, relating to [*].

 

Sprint-Sycamore Proprietary Information    8     



--------------------------------------------------------------------------------

Sycamore warrants, except as stated in Sycamore’s published Specifications, that
any Software provided to Sprint by Sycamore shall, to Sycamore’s knowledge as of
the date of this Exhibit: (a) contain no hidden files; (b) not replicate,
transmit, or activate itself without control of a person operating computing
equipment on which it resides; (c) not alter, damage, or erase any data or
computer programs without control of a person operating the computing equipment
on which it resides; or (d) contains no encrypted embedded key unknown to
customer, node lock, time-out or other function, whether implemented by
electronic, mechanical or other means, which restricts or may restrict use of
access to any programs or data developed, based on residency on a specific
hardware configuration, frequency of duration of use, or other limiting
criteria.

 

3.0.3 Services Warranty

 

Sycamore warrants that Services will be performed in a workmanlike manner in
accordance with standards generally accepted in the industry. As Sycamore’s sole
obligation and Sprint’s exclusive remedy, Sycamore will re-perform, at no
charge, any Service which fails to materially conform to this warranty provided
Sycamore is notified in writing of the non-conformance within [*] of the
performance of the non-conforming service.

 

[*].

 

Sprint shall have the right to require, at any time, that Sycamore offer under
this Exhibit [*] available to Sycamore’s commercial customers. In this way,
Sprint seeks to ensure that it can obtain the benefits of [*] components
currently under the Exhibit.

 

When requested or offered, Sycamore shall provide, [*], a proposal for the [*]
proposals shall be submitted in accordance with [*]. Proposals shall include [*]
sufficient to evaluate each [*] Each [*] must correspond with an existing [*]
and satisfy all original mandatory requirements in the Specification under this
Exhibit. Prices offered shall reflect the [*] established in the Exhibit for
each [*] or the [*] of such goods or services, whichever is [*].

 

5.0 Options To Extend The Term Of The Exhibit

 

This Exhibit is renewable at the prices stated in Attachment (I) to the Exhibit,
at the option of Sprint, by giving written notice of renewal to Sycamore by the
first day of October of each year. Sprint may only elect not to renew this
Exhibit if and to the extent that SAIC fails to renew Sprint’s subcontract with
SAIC with respect to the provision of Sycamore’s Equipment/Hardware, Software
and/or Services. The term of this Exhibit, as renewed, shall be deemed to
include this option provision. However, the term of this Exhibit, including the
exercise of any options under this clause, shall not exceed [*].

 

[*]

--------------------------------------------------------------------------------

 

[*]

--------------------------------------------------------------------------------

 

[*]

--------------------------------------------------------------------------------

Base [*]   N/A   From Award through [*] Option [*] 1   Starting [*]   [*] from
Base Period [*] Option [*] 2   Starting [*]   [*] from Option Year 1 [*] Option
[*] 3   Starting [*]   [*] from Option Year 2 [*] Option [*] 4   Starting [*]  
[*] from Option Year 3 [*]

 

Sprint-Sycamore Proprietary Information    9     



--------------------------------------------------------------------------------

First Award Term Period (if earned)   Starting [*]   [*] following Option Year 4
[*] Second Award Term Period (if earned)   Starting [*]   [*] following the
first award term [*] Third Award Term Period (if earned)   Starting [*]   [*]
following the second award term [*] Fourth Award Term Period (if earned)  
Starting [*]   [*] following the third award term [*]

 

5.1 Purchase Orders

 

(a) Only Sprint’s authorized Supply Chain Management Representative is
authorized to place Orders under this Exhibit.

 

(b) All Orders issued hereunder are subject to the terms and conditions of this
Exhibit. The Exhibit shall control in the event of conflict with any Order. When
received, an Order shall be “issued” for purposes of this Exhibit at the time
Sycamore receives an electronic copy, or, if transmitted by other means, when
physically delivered to Sycamore.

 

(c) The proposal shall include Equipment/Hardware, Software and Services, in
accordance with the pricing contained in Attachment (I). Additionally, a time
and materials proposal shall contain the number of hours required for
performance of the task. The proposal must identify and justify use of all
non-labor cost elements such as travel. It must also identify any
Government-Furnished Information (GFI) required for performance. If travel is
specified in the statement of work (SOW), airfare and per diem rates by total
days, number of trips and number of Sycamore’s employees traveling shall be
included in the cost proposal.

 

(d) In addition to any other data that may be called for under the Reseller
Agreement, the following information shall be specified in each Order, as
applicable:

 

  • Date of order

 

  • Exhibit and order number

 

  • Statement of work

 

  • Period of performance

 

  • Place of performance

 

  • Acceptance criteria

 

  • Sprint furnished material/value

 

  • Estimated categories/hours

 

  • Not-To-Exceed Price

 

* H/W, S/W Ordered & Prices

 

(e) The information contained in each EFI&T, Maintenance or Hourly Services
Order respecting labor categories/hours, period of performance, and the
Not-To-Exceed (NTE) or fixed Price shall be the result of either Sprint’s
estimate of the number of hours for an Hourly Services Order, the prices
established in the Exhibit or the negotiated fixed price reached by the parties
in advance of Order issuance. Provided Maintenance Services have been ordered by
SAIC, each Equipment/Hardware Order shall contain a line item for Maintenance
Services.

 

(f) Upon receipt of the Order, if Sycamore considers the labor categories/hours,
period of performance for the Services, or the Not-To-Exceed or fixed Price to
be unreasonable or inaccurate, it shall promptly notify Sprint in writing,
stating why it considers unreasonable or inaccurate the labor categories/hours,
period of performance, or the applicable Not-To-Exceed or fixed Price.
Notwithstanding this notification, Sycamore shall, without delay, provide the
Services ordered and accomplish the Work to the [*] subject to the provisions at
[*] and [*]. Provided, however, that, with respect to any Hourly Services Order,
in no event shall Sycamore be [*].

 

Sprint-Sycamore Proprietary Information    10     



--------------------------------------------------------------------------------

(g) Orders may only be modified in writing by Sprint’s Supply Chain Management
Representative and Sycamore. Modifications to Orders shall include the
information set forth in paragraph (c) above, as applicable. Sprint’s Supply
Chain Management Representative in emergency circumstances may modify orders
orally. Oral modifications shall be confirmed by issuance of a written
modification within [*] from the time of the oral communication modifying the
Order. Sycamore has the right to rely on oral communications until either
confirmation or denial of such modification is made in writing. Sprint shall pay
Sycamore for all work completed up to the effective date of Sprint’s written
denial of any oral modification to Orders, or parts thereof, upon which Sycamore
has initiated work.

 

5.2 Notice Regarding Late Delivery

 

In the event Sycamore anticipates difficulty in complying with the delivery
dates, Sycamore shall [*] notify Sprint orally and in writing (Email is
preferred) giving pertinent details, including the date by which Sycamore
expects to make delivery. This data shall be informational in nature, and
Sycamore shall not construe receipt of this information as a waiver by Sprint of
any schedule, rights or remedy under this Exhibit.

 

5.3 Statement of Purchases.

 

Sycamore agrees to sell and Sprint agrees to purchase Equipment/Hardware,
Software and Services, in accordance with the terms and conditions stated in
this Exhibit and the Reseller Agreement. Equipment/Hardware, Software and
Services are collectively referred to as “Deliverables”. Deliverables furnished
under this Exhibit will be on an “as ordered” basis. Sprint has no obligation to
purchase Deliverables.

 

5.4 Survival of Obligations

 

Notwithstanding any other provision of this Exhibit, it is agreed that certain
obligations of the parties as stated under this Exhibit, which by their nature
would continue beyond the termination, cancellation, or expiration of this
Exhibit, shall survive termination, cancellation or expiration of this Exhibit.
Such obligations include, by way of illustration only and not limitation, those
contained in the clauses herein entitled INDEMNITY, INSURANCE and RELEASES VOID,
and Sycamore obligations under sections identified as INTELLECTUAL PROPERTY
RIGHTS and WARRANTY.

 

6.0 Ordering and Delivery

 

6.1 Form of Order

 

Each Order shall be deemed to incorporate the terms and conditions of this
Exhibit and the Reseller Agreement. Sycamore shall provide to Sprint an
acknowledgment of receipt of each Order in electronic or written format within
[*] after its receipt. Sycamore [*] Sprint if at any time it determines it is
unable to fulfill the Order or any of the conditions or requirements of the
Order. Such notification shall be oral followed by written confirmation within
[*] of receipt of the Order. However, such notification by Sycamore shall not in
any case affect Sprint’s rights and remedies available under this Exhibit, the
Reseller Agreement or otherwise for Sycamore’s failure or inability to comply
with any Order under this Exhibit. In the absence of such notification, the
Order shall be deemed accepted [*] business days after Sycamore’s receipt of the
Order. Sycamore shall not reject any Order, which complies with the terms under
this Exhibit.

 

Sprint-Sycamore Proprietary Information    11     



--------------------------------------------------------------------------------

6.2 Shipping

 

Unless otherwise directed, all Equipment/Hardware/Software, under this Exhibit,
will be shipped via [*] to a Sprint or SAIC location within the contiguous 48
states that will be identified at a later date.

 

Sycamore shall use DD Form 250 for shipping to Sprint or SAIC, acceptance of [*]
and for initiation of [*] which runs from the date of shipment by Sycamore.
Sprint will provide guidance to Sycamore on the proper [*] the DD Form 250.
Sycamore shall ensure that [*] are accessible without the necessity for [*].
Sycamore can either package so that opening of the carton flap or employing a
tear-away perforation tactic will expose the serial number. Sycamore shall also
ensure serial number is labeled on the shipping container for easy
accountability during transshipment.

 

All Equipment/Hardware/Software will be shipped from Sycamore to Sprint or SAIC
with bar-coding. Sycamore will provide Sprint with the specific bar-coding
convention to be used with its Equipment/Hardware/Software shipments.

 

6.3 CFC Packaging

 

Sycamore shall abide by the applicable laws and guidelines covering commercial
packaging, packing, and shipping within the continental United States. If
requested on the Order material shall be packed for transshipment, to include
overseas, ensuring acceptance by common carrier and safe delivery at
destination. Containers and closures shall comply with the Interstate Commerce
Commission regulations, Uniform Freight Classification Rules, or regulations of
other carriers as applicable to the mode of transportation.

 

Sycamore warrants that all packaging materials furnished under this Exhibit and
all packaging associated with material furnished under this Exhibit were not
manufactured using and do not contain chlorofluorocarbons. “Packaging,” means
all bags, wrappings, boxes, cartons and any other packing materials used for
packaging. Sycamore shall indemnify and hold Sprint harmless for any liability,
fine or penalty incurred by Sprint to any third party or Sprint’s customer
arising out of Sprint’s good faith reliance upon said warranty. Packaging shall
be in accordance with the SOW, Integrated Logistics and Support (“ILS”)
paragraph 4.6.2.3 titled, Product Supply Support.

 

6.4 Delivery Intervals

 

Sprint shall specify the delivery date for Equipment/Hardware and, if
applicable, the job completion date for Services, on the Order. After Sycamore
has acknowledged and accepted the Order in accordance with the clause FORM OF
ORDER, and if Sycamore exceeds the agreed to delivery or EFI&T Services job
completion date, then in addition to all other rights and remedies at law or
equity or otherwise, and without any liability or obligation of Sprint, Sprint
shall have the right to: (a) cancel such Order in whole or in part if Sprint is
in receipt of a similar notification from SAIC that cancels Sprint’s order in
whole or in part for the same Hardware/Equipment, Software or Services, or (b)
extend such delivery or job completion date to a later date, subject, however,
to the right to cancel as in (a) preceding if delivery is not made or
performance is not completed on or before such extended delivery or job
completion date. If Sprint elects to extend such Equipment/Hardware delivery or
EFI&T job completion date, Sycamore agrees to absorb the difference between the
charges to ship normal transportation and the charges to ship premium overnight.
Sycamore agrees not to deliver Deliverables prior to the agreed upon delivery
date without Sprint’s prior written authorization. Sycamore agrees to meet the
following delivery intervals:

 

Equipment/Hardware and Maintenance Services

 

Furnish only (includes configuration validation): [*].

 

Sprint-Sycamore Proprietary Information    12     



--------------------------------------------------------------------------------

7.0 Purchase of Product

 

7.1 Documentation

 

In addition to any requirements for Sycamore to furnish documentation set forth
elsewhere under this Exhibit, Sycamore agrees to furnish, at no charge, three
full sets of product documentation in CD-ROM form or other form as designated by
Sprint, and any succeeding changes thereto, applicable to Deliverables furnished
hereunder. Sprint may use, reproduce, and distribute any such product
documentation in support of the GIGBE Program and transfer the right to do so to
SAIC. Sprint agrees to reproduce Sycamore’s copyright notice contained on any
documentation reproduced without change by Sprint and agrees to secure a similar
representation from SAIC.

 

Sycamore shall, with each shipment by Sycamore to Sprint, include all manuals
covering the installation, operation and maintenance of the Deliverables
shipped. All documentation and any subsequent changes or updates shall reference
Sycamore’s serialized numbers, issue numbers and date of issue. Documentation
updates shall be made available to Sprint without additional cost via
distribution or Sycamore web site.

 

Sycamore agrees to maintain a mailing list of Sprint’s recipients of such
documentation without charge to Sprint.

 

7.2 Training

 

Training will be provided in accordance with Attachment (I).

 

7.3 Sycamore Testing

 

7.3.1 Engineering Integration Evaluation Testing (EIE)

 

The EIE Testing phase of the GIG BE Program is described in detail in the GIG BE
solicitation document. The results of the EIE Testing phase will determine what,
if any, Equipment/Hardware/Software may be ordered by Sprint under this Exhibit.
Sycamore shall support EIE Testing as may be reasonably necessary. Engineering
support provided by Sycamore for the EIE Testing phase shall be [*].

 

7.3.2 Factory Testing

 

In addition to any other tests to be requested by Sprint as set forth under this
Exhibit, Sycamore is responsible for the performance of standard factory
production tests. Such tests shall be performed in accordance with Sycamore’s
normal testing and quality control procedures for Deliverables of the type
purchased hereunder in order to insure that the Deliverables provided hereunder
meet all applicable specifications. At the request of Sprint, Sycamore shall
furnish a copy of its test plans and quality control procedures to Sprint prior
to initiating any such testing and Sprint, at its expense, may witness any of
the testing by giving prior notice to Sycamore. Sycamore also agrees to maintain
detailed records of all such tests and to provide Sprint, if requested, with
written results of these tests.

 

In the event that the Deliverables fail to meet the applicable specifications
and test requirements, [*]. If failure rates experienced during these tests or
Sprint’s testing becomes unsatisfactory, [*].

 

Sprint-Sycamore Proprietary Information    13     



--------------------------------------------------------------------------------

If Sycamore is unable or unwilling to correct, at Sycamore’s expense, any
deficiencies found during testing provided [*] or such longer period as may be
mutually agreed upon, Sprint, at its option, shall be relieved of all
responsibilities under this Exhibit except for payment for any Deliverables that
have been received by Sprint and have satisfactorily passed all applicable
testing, certification, and obligations set forth in Section 5.4.

 

7.4 FCC Registration

 

If Deliverables furnished under this Exhibit are subject to Part 68 of the
Federal Communications Commission’s Rules and Regulations, as amended from time
to time, Sycamore warrants that such Deliverables furnished hereunder are
registered under and comply with Part 68 of the Federal Communications
Commission’s Rules and Regulations, including, but not limited to, all labeling
and customer instruction requirements.

 

7.5 Radio Frequency Standards

 

Deliverables furnished hereunder shall comply, to the extent applicable, with
the requirements of Part 15 of the Federal Communication Commission’s Rules and
Regulations, as amended from time to time, including those Sections concerning
the labeling of such Deliverables and the suppression of radio frequency and
electro-magnetic radiation to specified levels. Should the Deliverables during
use generate harmful interference to radio communications, Sycamore shall
provide to Sprint information relating to methods of suppressing such
interference. In the event such interference cannot reasonably be suppressed,
Sycamore shall, at the option of Sprint, accept return of the Deliverables and
refund to Sprint the price paid for the Deliverables. The Sycamore SN16000
complies with the requirements of FCC part 15 for Class A equipment. Methods to
mitigate noise are provided in the FCC information section of the Sycamore User
Install guide. Nothing herein shall be deemed to diminish or otherwise limit
Sycamore’s warranty obligations under this Exhibit.

 

7.6 Marking

 

All material furnished under this Exhibit shall be marked for identification
purposes in accordance with the specifications set forth under this Exhibit and
as follows. (Reference ILS paragraph 4.6.2.3 in the SOW, Product Supply
Support.)

 

a) with Sycamore model/serial number; and

 

b) with month and year of manufacture; and

 

c) other marking in accordance with industry standards as set forth in the most
current issues of Bellcore Documents #TR-STS-000383, and #GR-485-CORE, as
amended from time to time, and Common Language Equipment/Hardware Identification
Code (CLEI) requirements

 

d) Sycamore shall ensure serial numbered Equipment/Hardware is accessible
without the necessity for removal from packaging or such other method as may be
approved by Sprint. Sycamore can either package so that opening of the carton
flap or employing a tear-away perforation tactic will expose the serial number
or such other method as may be approved by Sprint. Sycamore shall also ensure
serial number is labeled on the shipping container for easy accountability
during transshipment.

 

e) In addition, Sycamore agrees to add any other identification which might be
requested by Sprint such as but not limited to distinctive marks conforming to
Sprint’s serialization plan.

 

Sprint-Sycamore Proprietary Information    14     



--------------------------------------------------------------------------------

Charges, if any, for such additional identification marking shall be as agreed
upon by Sycamore and Sprint.

 

[*].

 

Sycamore must provide written notification to Sprint no less than [*] in advance
of Sycamore’s intended date to [*] of the Deliverables provided hereunder or to
[*] If Sycamore’s lower-tier subcontractor terminates production of a component
of the Deliverables, Sycamore will [*] provided however, that Sycamore reserves
the right to [*] Within [*] of notification of [*] Sprint will provide written
notification to Sycamore that it concurs with Sycamore’s decision or that it
intends [*] Unless otherwise agreed to, the framework for that agreement is that
[*]

 

[*].

 

[*] modifications to the Deliverable(s), and procedures for implementing them on
a timely basis. Sycamore will [*] notify Sprint by telephone and/or email of
[*]. Sycamore will [*], provide Documentation that properly provides for the
successful implementation of the Software Upgrade or Equipment Modifications.

 

[*].

 

[*].

 

[*].

 

[*].

 

8 Technical Support and Maintenance

 

8.1 Maintenance and Support Services

 

Sycamore shall provide Equipment/Hardware and Software maintenance and support
services (“Maintenance Services”) reference [*], “Product Operations
Support”—Maintenance and Support Services, attached hereto and made a part
hereof under the terms and conditions set forth under this Exhibit, (a) [*]
during the applicable warranty period, and (b) at the prices for Maintenance
Services rendered by Sycamore after the applicable warranty period. The
Maintenance Services shall be performed [*], and shall be performed in
accordance with the terms of Attachment (I) to this Exhibit.

 

Sycamore will keep on file with Sprint, a list of specified personnel with
current work and home telephone and fax numbers and pager numbers who will be
available for immediate contact in emergency or service impairing situations.

 

[*], Sprint may terminate for convenience Maintenance Services upon written
notification from Sprint provided that SAIC has provided a similar notice to
Sprint. Continuation of Maintenance Services after the expiration of the
applicable no-charge warranty period is an option that may be exercised by [*]
In the event [*] Prices shall be set in accordance with pricing Attachment (I).

 

8.2 License Separation

 

Sprint’s right to Use the Software shall not be conditioned upon the ordering of
Maintenance Services by Sprint. Cancellation or termination of Maintenance
Services by Sprint will not terminate or otherwise affect the license granted
under this Exhibit.

 

Sprint-Sycamore Proprietary Information    15     



--------------------------------------------------------------------------------

8.3 Repair and Replacement Equipment/Hardware and Services – Emergency Service
and Disaster

 

In addition to the provisions set forth under the [*], Disaster Recovery
Support, Sycamore agrees, in the event of an emergency out-of-service condition,
such as natural or man-made disaster occurring outside the normal course of
business, affecting the Equipment/Hardware and Software furnished under this
Exhibit, [*] to ship available [*] and/or provide associated [*] within [*] of
[*] during the term of this Exhibit, including any options that may be
exercised.

 

In order to schedule shipment of replacement Equipment/Hardware, Sprint may call
the Sycamore Technical Assistance Center at [*] This Service will be available
[*] a day and [*] days a week. For Equipment/Hardware under warranty, there will
be [*] and transportation costs will be borne by [*] For Equipment/Hardware not
under warranty, [*] with Sprint for said Equipment/Hardware or if no such
Exhibit exists, at a price agreed to by Sycamore and Sprint. Transportation
costs [*].

 

8.4 Repair and Replacement Parts and Services – [*]

 

Sycamore agrees to offer for sale to Sprint, [*] of the Equipment/Hardware,
whichever is later, Equipment/Hardware, functionally equivalent maintenance,
replacement, and repair parts (“Parts”) for the material covered under this
Exhibit [*] or, if no such Exhibit exists, [*] If the parties fail to agree on a
price, the price shall be [*]. These Parts shall be [*].

 

In the event Sycamore fails to supply such Parts or Sycamore is unable to obtain
another source of supply for Sprint, then such failure or inability shall be [*]
All such information, right or licenses shall be provided with [*]. The
technical information includes, by example, and not by way of limitation: (a)
[*], (b)[*], (c) [*], and (d) [*].

 

Sycamore agrees to offer for sale to Sprint, during the term of this Exhibit
(including any options which may be exercised) or [*] of the Equipment/Hardware,
whichever is later. Equipment/Hardware, Maintenance Services, including Software
fixes, for the Deliverables covered under this Exhibit at the price set forth in
[*] or, if no such Exhibit exists, at a price [*] If the parties [*], the price
shall be [*].

 

8.5 Disposition of Recurring No-Trouble-Found (NTF) Returns

 

The same Equipment/Hardware shall not be returned by Sycamore to Sprint with the
notation no-trouble-found (NTF) [*]. [*] that Equipment/Hardware has been
classified by Sycamore as NTF, Sycamore shall ship a different reconditioned
replacement rather than the previously shipped reconditioned replacement to
Sprint for the NTF Equipment/Hardware [*].

 

8.6 Failure Mode Analysis of Failed NTF Components

 

Sycamore shall perform failure mode analysis on components with a persistent
history of failure and NTF components to determine the specific cause of the
component failure. The results of this analysis and planned corrective action
shall be provided to Sprint [*] of the completion of the analysis.

 

[*].

 

Sprint-Sycamore Proprietary Information    16     



--------------------------------------------------------------------------------

Sycamore agrees to provide Sprint or its third party designees the materials and
Services upon the terms and conditions of this Exhibit and upon such further
terms and conditions as may be mutually agreed upon [*]. Sycamore agrees to [*]
and agrees not to [*].

 

8.8 Technical Support

 

Ongoing technical support via telephone and/or the Internet to Sprint will be at
no charge during the warranty period and shall include but not be limited to the
following: (a) answering technical questions; (b) explaining proper operation
procedures for material; (c) providing up-to-date information on the status of
material returned to Sycamore for repair; (d) quoting and explaining any repair
or replacement charges for material. Sycamore’s telephone technical support may
be obtained by calling [*].

 

Sprint shall be entitled to ongoing technical support, provided, however, that
the availability or performance of this technical support service shall not be
construed as altering or affecting Sycamore’s obligations as set forth in the
various warranty clauses or elsewhere provided for under this Exhibit. Ongoing
technical support via telephone will be at no charge during the warranty period
and is as follows:

 

  • [*].

 

  • 5x8 Technical Support for all non-”Critical” service requests during
Manufacturer’s normal business hours: 8:30 a.m. – 5:30 p.m. EST Monday through
Friday, excluding Manufacturer Holidays, via the Technical Assistance Center
(TAC). [*].

 

8.9 Enhancements

 

Under Maintenance Services, Sycamore shall provide to Sprint, [*].

 

8.10 Compatibility Identification

 

Sycamore shall identify the impact, if any, to its Equipment/Hardware components
or existing Software when any of its Sycamore products are added or Enhancements
made.

 

8.11 Problem Avoidance

 

Sycamore shall notify Sprint of Software Upgrades or known Software problems
which have solutions applicable to Sprint’s Use of Software. Sycamore will
discuss these with Sprint to determine the appropriate course of action.
Sycamore shall not install any Software monitoring device, which could disable
Software or restrict Sprint’s or Sprint’s customers’ right to Use the Software.

 

8.12 Backwards Compatibility Warranty

 

Sycamore warrants that any Equipment/Hardware and/or Software will be compatible
with any Software Feature Enhancements or Equipment Feature Enhancements so that
no changes are required to obtain the full functionality and compliance with the
Specifications that existed:

 

  (i) [*].

 

  (ii) [*].

 

Sprint-Sycamore Proprietary Information    17     



--------------------------------------------------------------------------------

before the installation of the Software Feature Enhancements or the Equipment
Feature Enhancements.

 

Sycamore also warrants that any Software Feature Enhancements or Equipment
Feature Enhancements will be [*].

 

9 Software

 

9.1 Design Tools, Element Management & Operating System Software

 

Sycamore grants a nonexclusive, nontransferable license to use the object code
form of the Software products solely for Sprint’s internal business purposes
(including, without limitation, in conjunction with Sprint’s provision of
services to its end-user customers) on or in conjunction with the hardware
product with which it was originally delivered, such license to be subject to
Sprint’s timely payment in full of the purchase price for such Software and
related hardware products. Sprint is only authorized to reproduce a reasonable
number of copies of the Software products solely for backup purposes. Sprint is
hereby prohibited from otherwise copying or translating, modifying or adapting
the Software products or incorporating in whole or any part in any other product
or creating derivative works based on all or any part of the products.

 

9.2 License Grant

 

To enable Sprint to market and distribute the Software, Sycamore grants to
Sprint during the Term of this Exhibit the right to sublicense the Software in
object code form to SAIC and its end-user customers under the Prime Contract, as
sublicensees, for their internal use only by means of a written nonexclusive,
transferable license to use the object code form of the Software products solely
for Sprint’s internal business purposes or for the internal business purposes of
SAIC and its end user customers under the Prime Contract (including, without
limitation, in conjunction with Sprint’s or SAIC’s provision of services to its
end-user customers under the Prime Contract) on or in conjunction with the
Equipment/Hardware with which it was originally delivered, such sublicense to be
subject to Sprint’s timely payment in full of the purchase price for such
Software and related Equipment/Hardware products and provided that all the
restrictions on use included in this Section are included in the license granted
to SAIC by Sprint. Sprint is only authorized to reproduce a reasonable number of
copies of the Software products solely for backup purposes. Sprint is hereby
prohibited from otherwise copying or translating, modifying or adapting the
Software products or incorporating in whole or any part in any other product or
creating derivative works based on all or any part of the products. Sprint is
not authorized to license others to reproduce any copies of the Software
products, except as expressly provided in this Exhibit. Sprint agrees to ensure
that all copyright, trademark and other proprietary notices of manufacture
affixed to or displayed on the Software products will not be removed or
modified. Sprint shall not decompile, disassemble or reverse engineer the
licensed s/w or any component thereof, except as may be permitted by applicable
law, in which case Sprint must notify Sycamore in writing and manufacturer may
provide review and assistance.

 

9.2.1 License Fee

 

Fees for the license of the Software and the maintenance of the Software are
designated in pricing Attachment (I).

 

Sprint-Sycamore Proprietary Information    18     



--------------------------------------------------------------------------------

9.3 Software and Programming Aids

 

On the delivery date, Sycamore shall furnish to Sprint, at no additional charge
or fee, at least the following basic items:

 

a) Object program (the fully compiled or assembled series of instructions,
written in machine language, ready to be loaded into the computer that guides
the operation of the computer) stored in a Medium compatible with the
Equipment/Hardware described in the Order;

 

b) Program implementation and user instructions and required procedures;

 

c) The Software Specifications, if any, as well as the required machine
configuration;

 

d) Any related material Sycamore may have which is necessary or useful for the
full implementation and Use of the Software and which Sycamore normally
furnishes to users of the Software without additional charge or fee.

 

e) Five (5) copies of the Software CD’s provided at no additional charge to
Sprint solely for testbed purposes. “Testbed purposes” shall mean EIE. Sprint
agrees that this copy shall not be used for production purposes.

 

9.4 Source Programs and Technical Documentation

 

Sycamore shall, at Sprint’s request, enter into an Escrow Agreement to safeguard
Sycamore’s Software Specifications and source program at any time during the
duration of this Exhibit. Both parties shall negotiate in good faith such Escrow
Agreement under this Exhibit. In the absence of such Escrow Agreement, there
will be no transfer of source code.

 

10 Labor Relations

 

Sycamore shall be responsible for Sycamore’s own labor relations with any labor
organization either representing or seeking to represent Sycamore’s employees
and shall negotiate and seek to adjust all disputes between Sycamore and
Sycamore’s employees or any union representing Sycamore’s employees. Except as
otherwise provided in this clause, and subject to the terms under this Exhibit,
Sycamore may freely enter into any subcontract with any union representing
employees employed by Sycamore to perform the duties contemplated by the
requirements under this Exhibit. Sycamore shall enter into no subcontract that
purports to obligate Sprint to any such union, either as successor or assignee
of Sycamore, or in any other way, on the termination of this Exhibit, or at any
other time. Sycamore warrants that Sycamore is not a party to any existing union
subcontract purporting so to obligate Sprint.

 

11 Technical and Sycamore Representatives

 

The following authorized representatives are hereby designated for this Exhibit:

 

SYCAMORE:         SPRINT:      TECHNICAL:    Mr. Byran Mitchell    TECHNICAL:   
Ms. Artt Smith SUBCONTRACTUAL:    Mr. Michael Reardon    SUBCONTRACTUAL:    Mr.
Harold Johnson

 

Sprint-Sycamore Proprietary Information    19     



--------------------------------------------------------------------------------

11.1 Changes

 

Sprint may, by written notice to Sycamore at any time before completion of this
Exhibit, make changes within the general scope of this Exhibit in any one of the
following: (a) drawings, designs, or specifications; (b) quantity; (c) place of
delivery; (d) method of shipment or routing; and (e) make changes in the amount
of Sprint-furnished property. If any such change causes a material increase or
decrease in the prices included in the Exhibit or a specific Order or the time
required for the performance of any part of the Work under this Exhibit, Sprint
shall [*], and shall [*] from Sprint or from the [*]. Failure to agree to any
adjustment shall be a dispute under the Disputes clause referenced in this
Exhibit. Sycamore will proceed with the work as changed without interruption and
without awaiting settlement of any such claim if Sprint is directed by SAIC and
the Government in writing and so directs Sycamore.

 

12.0 Disclosure

 

Except as required by law or regulation, Sycamore shall not disclose information
concerning the work or subject matter of this Exhibit to any third party, unless
such disclosure is necessary for the performance of the Exhibit effort. No news
releases, public announcement, denial or confirmation of any part of the subject
matter of this Exhibit or any phase of any program hereunder shall be made
without prior written consent of Sprint. The restrictions of this paragraph
shall continue in effect upon completion or the parties may mutually agree upon
termination of this Exhibit for such period of time as in writing. In the
absence of a written established period, no disclosure is authorized. Failure to
comply with the provisions of this Clause may be cause for termination of this
Exhibit.

 

13.0 Insurance

 

Without prejudice to Sycamore’s liability to indemnify Sprint as stated in the
INDEMNIFICATION provision of this Exhibit, Sycamore shall procure, at its
expense, and maintain for the duration of the Exhibit, the insurance policies
described below with financially responsible insurance companies, reasonably
acceptable to Sprint, with policy limits not less than those indicated below.
Notwithstanding any provision contained herein, Sycamore, and its employees,
agents, representatives, consultants and lower-tier Sycamore and Sycamores, are
not insured by SAIC, and are not covered under any policy of insurance that
Sprint has obtained or has in place.

 

Special Provisions Applicable to Sycamore’s Insurance coverage:

 

Additional Insured - Sycamore shall have all policies, except workers’
Compensation and Employer’s Liability, endorsed to name Sprint as an Additional
Insured with respect to the Work to be performed by Sycamore.

 

Waiver of Subrogation - Sycamore shall have all policies endorsed to waive the
insurer’s rights of subrogation in favor of Sprint.

 

Adequacy of Insurance Limits - The insurance coverage limits stated below are
minimum coverage requirements, not limits of liability, and shall not be
construed in any way as Sprint’s acceptance of responsibility of Sycamore.

 

Certificates of Insurance - Prior to commencement of any Work under this
Exhibit, Sycamore shall furnish Sprint with Certificates of Insurance, in ISO
ACCORD form, evidencing the insurance coverage required in this Exhibit and
containing the following information:

 

  • Identify Sprint as an “Additional Insured” with respect to all policies
except Workers’ Compensation and employers’ liability.

 

Sprint-Sycamore Proprietary Information    20     



--------------------------------------------------------------------------------

  • State that all policies have been endorsed to waive subrogation in favor of
Sprint.

 

  • State that [*]

 

Work Within 50’ of a Railroad - Exclusion deleted. (If applicable due to
performance of Work within 50 feet of a railway)

 

14.0 Releases Void.

 

Neither party shall require (i) waivers or releases of any personal rights or
(ii) execution of documents which conflict with the terms under this Exhibit,
from employees, representatives or customers of the other in connection with
visits to its premises and both parties agree that no such releases, waivers or
documents shall be pleaded by them or third persons in any action or proceeding.

 

14.1 Coverage

 

Workers’ Compensation - Insurance for statutory obligations imposed by law
including, where applicable, [*].

 

Employers Liability - Insurance with limits of [*] for bodily injury by accident
and [*] for bodily injury by disease, including, if applicable, maritime
coverage endorsement.

 

Commercial General Liability - (Standard ISO occurrence form)—including products
and completed operations coverage, full fire legal liability and Sycamore
liability, with a per occurrence limit of [*].

 

Business Auto Liability - Coverage for bodily injury and property damage
liability for all owned, hired or non-owned vehicles, with an each accident
limit of [*].

 

15.0 Indemnification

 

(a) Each Party (the “indemnifying party”) shall indemnify and save harmless the
other party (the “indemnified party”) and their officers, directors, and
employees, from and against any and [*] incurred by the indemnified party in the
defense of any such Claim or the enforcement of this Section.

 

(b) The indemnified party shall promptly notify the indemnifying party of any
Claim which is covered by this indemnification provision and shall, at its
option, authorize representatives of the indemnifying party, at the indemnifying
party’s sole cost and expense, to settle or defend any such Claim and to
represent the indemnified party in, or to take charge of, any litigation or
other form of dispute resolution in connection therewith.

 

16.0 Infringement Indemnity

 

Subject to the limitations below, and as Sprint’s sole and exclusive remedy,
Sycamore agrees to (a) assume the defense of Sprint against all claims brought
by a 3rd party and all judicial or governmental actions that the products as
delivered by Sprint infringe or misappropriate any U.S. patent rights,
copyrights, trade secrets or trademarks of such 3rd party, and (b) to indemnify
and

 

Sprint-Sycamore Proprietary Information    21     



--------------------------------------------------------------------------------

hold Sprint harmless from and against all final awards of damages in favor a 3rd
party based upon claims and judicial or governmental determinations that the
products as delivered by Sycamore infringe or misappropriate any U.S. patent
rights, copyrights, trade secrets, or trademarks of such 3rd party. Sycamore’s
obligation hereunder is predicated upon Sprint’s prompt notification to Sycamore
of any actual or threatened claim, Sprint’s reasonable cooperation in the
defense thereof and the granting to Sycamore of the sole control over the
defense or settlement of the claim. In the event the use or sale of all or any
portion of the products is enjoined, or in Sycamore’s judgment may be enjoined,
as a result of a suit based on alleged infringement or misappropriation of the
3rd party intellectual property rights, Sprint agrees to either: (a) procure for
Sprint the right to continue to use the product, or (b) replace or modify the
infringing or misappropriating product so that it becomes non-infringing. In the
event that the foregoing alternatives cannot be reasonably accomplished by
Sycamore, Sycamore shall direct Sprint to [*] The foregoing shall not apply: (a)
to any designs, specifications, or modifications originating with or requested
by Sprint, or (b) to the combination of any product with other equipment,
software or products not supplied by Sycamore if such infringement or
misappropriation would not have occurred but for such combination, or (c)
Sprint’s failure to install and update provided at no additional charge, where
the update would have avoided the infringement claim.

 

17.1 Limitation of Liability

 

A. General. Except for liability arising out of (1) [*] or (2) [*] the liability
of each Party to the other for all damages arising out of or related to this
Exhibit, regardless of the form of action that imposes liability, whether in
contract, equity, negligence, intended conduct, tort or otherwise, will be
limited to and will not exceed, in the aggregate for all claims, actions and
causes of action of every kind and nature, [*] period (the “Aggregate Damages
Limit”).

 

B. Limitation on Other Damages. Except for liability arising out of (1) [*] or
(2) [*] in no event will the measure of damages payable by either Party include,
nor will either Party be liable for, any amounts for loss of income, profit or
savings or indirect, incidental, consequential, exemplary, punitive or special
damages of any party, including third parties, even if such Party ahs been
advised of the possibility of such damages in advance, and all such damages are
expressly disclaimed.

 

17.0 Proprietary Information

 

Protection of Proprietary Information of either Party shall be in accordance
with the provisions of the Reseller Agreement. [*] shall be required to enter
into a separate Non- Disclosure Agreement included herein as Attachment IX.

 

18.0 Disputes

 

Any dispute not disposed of in accordance with the “Disputes Clause” of
Attachment III, if any, shall be resolved in accordance with the terms of the
Exhibit.

 

Pending any decision, appeal or judgment referred to in this provision or the
settlement of any dispute arising under this Exhibit, Sycamore shall proceed
diligently with the performance under this Exhibit.

 

19.0 Default

 

Sprint may, by written notice of default to Sycamore, terminate the whole or any
part of this Exhibit in any one of the following circumstances: (i) if Sycamore
fails to make progress in the

 

Sprint-Sycamore Proprietary Information    22     



--------------------------------------------------------------------------------

Work so as to endanger performance or (ii) if Sycamore fails to perform any of
the other provisions under this Exhibit in accordance with its terms, and in
either of these two circumstances does not cure such failure within a period of
[*] (or such longer period as Sprint may authorize in writing) after receipt of
notice from Sprint specifying such failure; or (iii) Sycamore becomes insolvent
or the subject of proceedings under any law relating to bankruptcy or the relief
of debtors or admits in writing its inability to pay its debts as they become
due.

 

If this Exhibit is so terminated, Sycamore shall submit a final termination
settlement proposal to Sprint. Sycamore shall submit the proposal promptly but
no later than [*] from the effective date of the termination. If Sycamore fails
to submit the proposal within the time allowed, Sprint may determine the amount,
if any, due Sycamore because of the termination. The amount will be determined
as follows: (i) An amount for direct labor hours determined by multiplying the
number of direct labor hours expended before the effective date of termination
by the hourly rates, less profit, in the Schedule, less any hourly rate payments
already made to the Sycamore; (ii) An amount for material expenses incurred
before the effective date of termination, not previously paid to Sycamore.

 

Sycamore shall transfer title and deliver to Sprint, in the manner and to the
extent requested in writing by Sprint at or after termination such complete
articles, partially completed articles and materials, parts, tools, dies,
patterns, jigs, fixtures, plans, drawings, information and subcontract rights as
Sycamore has produced or acquired for the performance of the terminated part
under this Exhibit, and Sprint will pay Sycamore the Exhibit price for complete
articles delivered to and accepted by Sprint and the fair value of the other
property of Sycamore so requested and delivered.

 

Sycamore shall continue performance under this Exhibit to the extent not
terminated. Sprint shall have no obligations to Sycamore with respect to the
terminated part of this Exhibit except as herein provided. In case of Sycamore’s
default, Sprint’s rights as set forth herein shall be in addition to Sprint’s
other rights although not set forth under this Exhibit.

 

Sycamore shall not be liable for damages resulting from default due to causes
beyond the Sycamore’s control and without Sycamore’s fault or negligence,
provided, however, that if Sycamore’s default is caused by the default of a
lower-tier Sycamore, such default must arise out of causes beyond the control of
both Sycamore and lower-tier Sycamore without the fault or negligence of either
of them and, provided further, the supplies or services to be furnished by the
Sycamore or lower-tier Sycamore were not obtainable from other sources.

 

20.0 Exhibit Closeout

 

Within sixty (60) calendar days after the end of the period of performance for
all of the Equipment/Hardware and Services to be procured herein, as described
in the Attachment I, Statement of Work, Sprint will issue to Sycamore an Exhibit
Closeout Package. The Package will include, as applicable, Sycamore Release of
Claims; Sycamore’s Assignment of Refunds, Rebates, Credits, and Other Amounts;
Exhibit Patents Report; and any other documentation or request for information
considered necessary by Sprint to closeout this Exhibit.

 

Sycamore agrees to submit all information and documentation, including a FINAL
invoice bearing the statement, “This FINAL invoice was prepared using rates
stipulated in the Exhibit” as required by the Exhibit Closeout Package within
twenty (20) calendar days of the date of the Package or such longer period as
specified by Sprint. The parties further agree if the information and
documentation submitted by Sycamore is found acceptable by Sprint, with or
without

 

Sprint-Sycamore Proprietary Information    23     



--------------------------------------------------------------------------------

negotiations (the necessity for which shall be solely determined by Sprint), to
be bound by Sycamore’s closeout submission as the final Exhibit between the
parties with respect thereto.

 

In the event Sycamore fails to submit the required closeout information and
documentation in a timely manner, such failure shall constitute Sycamore’s
express agreement that the amounts paid to date by Sprint pursuant under this
Exhibit, as determined by Sprint’s records, constitute the full, complete and
final extent of Sprint’s financial obligation to Sycamore, that Sycamore does
forever fully and finally remise, release, and discharge Sprint, its officers,
agents and employees, of and from any and all liabilities, obligations, claims,
and demands whatsoever arising under or relating to this Exhibit, and that
Sycamore expressly authorizes Sprint to rely on the foregoing representations
and release in connection with Sprint’s closeout of or other actions taken with
respect to Sprints subcontract with SAIC.

 

21.0 Non-Waiver of Rights

 

The failure of either party to insist upon strict performance of any of the
terms and conditions under the Exhibit, or to exercise any rights or remedies,
shall not be construed as a waiver of its rights to assert any of the same or to
rely on any such terms or conditions at any time thereafter. The invalidity in
whole or in part of any term or condition under this Exhibit shall not affect
the validity of other parts hereof.

 

22.0 Order of Precedence

 

The documents listed below are hereby incorporated by reference. In the event of
an inconsistency or conflict between or among the provisions of this Exhibit,
the inconsistency shall be resolved by giving precedence in the following order:

 

  (1) [*]

 

  (2) Attachment I [*]

 

  (3) Attachment II [*]

 

  (4) Attachment III [*]

 

  (5) Attachment IV [*]

 

  (6) Attachment V [*]

 

  (7) Attachment VI [*]

 

  (8) [*]

 

  (9) [*]

 

  (10) Attachment VII [*]

 

  (11) Attachment VIII [*]

 

  (12) Attachment IX [*]

 

Sprint-Sycamore Proprietary Information    24     



--------------------------------------------------------------------------------

23.0 Export Control Compliance for Foreign Persons

 

The subject technology under this Exhibit (together including data, services,
and Equipment/Hardware provided hereunder) may be controlled for export purposes
under the International Traffic in Arms Regulations (ITSR) controlled by the
U.S. Department of State or the Export Administration Regulations (EAR)
controlled by the U.S. Department of Commerce. ITAR controlled technology may
not be exported without prior written authorization and certain EAR technology
requires a prior license depending upon its categorization, destination,
end-user and end-use. Exports of any U.S. technology to Iran, Iraq, Libya, North
Korea, Sudan, Cuba, and other destinations under U.S. sanction or embargo are
forbidden.

 

Access to certain technology (“Controlled Technology”) by Foreign Persons
(working legally in the U.S.), as defined below, may require an export license
if the Controlled Technology would require a license prior to delivery to the
Foreign Person’s country of origin. Sycamore is bound by U.S. export statutes
and regulations and shall comply with all U.S, export laws. Sycamore shall have
full responsibility for obtaining any export licenses or authorization required
to fulfill its obligations under this Exhibit.

 

Sycamore hereby certifies that all Sycamore employees who have access to the
Controlled Technology are U.S. citizens, have a valid green card or, have been
granted political asylum or refugee status in accordance with 8 U.S.C.
1324b(a)(3). Any non-citizens who do not meet one of these criteria are “Foreign
Persons” within the meaning of this clause and have been authorized under export
licenses to perform their Work hereunder.

 

IN WITNESS WHEREOF, the parties have caused this Exhibit to be executed in
duplicate and incorporated into the Reseller Agreement by their duly authorized
representatives as of the effective date written below.

 

SYCAMORE NETWORKS, INC.      

SPRINT COMMUNICATIONS COMPANY,

L.P.

By:           By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

         

Name:

  Harold T. Johnson    

--------------------------------------------------------------------------------

           

Title:

         

Title:

  Group Manager, Strategic Sourcing    

--------------------------------------------------------------------------------

           

Effective Date:

 

February 25, 2004

     

Date:

                   

--------------------------------------------------------------------------------

 

Sprint-Sycamore Proprietary Information    25     